DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cariou (US 20210029588 A1) in view of Kim (US 20220217797 A1).
For claim 1, Cariou discloses a method for power save operation by a non-access point (non-AP) multi-link device (MLD), wherein a plurality of links are established between the non-AP MLD and an AP MLD ([0016] “a station device (STA) is in a power save mode” and [0025] “a multi-link traffic steering system may each link between two MLDs (e.g., AP and STA MLDs) may be established to transmit data” in view of FIGs. 1-3; note that a STA MLD is a non-AP MLD), comprising: 
setting, by the non-AP MLD, a QoS capability for a first access category to a first state on all links of the plurality of links that the non-AP MLD operates ([0035] “One or more illustrative user device(s) 120 and/or AP(s) 102 may be operable by one or more user(s) 110. It should be noted that any addressable unit may be a station (STA). An STA may take on multiple distinct characteristics, each of which shape its function. For example, a single addressable unit might simultaneously be a portable STA, a quality-of-service (QoS) STA, a dependent STA”); 
receiving, by the non-AP MLD, a second management frame from the AP MLD, wherein the second management frame includes information for an association ID (AID) that corresponds to the non-AP MLD, wherein the AID is assigned to the non-AP MLD regardless of the number of links in the plurality of links ([0025] “a multi-link traffic steering system may each link between two MLDs (e.g., AP and STA MLDs) may be established to transmit data. The AP MLD may send a beacon on each of the links established with the STA MLD. Each of these beacon frames may carry the same information in the corresponding TIM element. The TIM element may comprise a bitmap, where each bit inside the bitmap correspond to index associated with an AID”); and 
receiving, by the non-AP MLD, a third management frame from the AP MLD, wherein the third management frame comprises a partial virtual bitmap and a bit in the partial virtual bitmap corresponds to the AID is set to indicate if the first state is a nondelivery-enabled access category and the AP MLD has buffered buffer units (BU) of the first access category for the non-AP MLD ([0022]-[0024] “The TIM element in beacon frame from each of the link will provide the information whether the AP MLD has BUs that are buffered for the STA MLD or not. … a multi-link traffic steering system may facilitate that in the partial virtual bitmap of the TIM element sent on link 1 (or any other link) associated with a receiving device STA1, the bit (called here TIM bit) corresponding to the AID of STA1 is set to 1 to indicate that the access point (AP) MLLE (also can be referred as multi-link device (MLD)) has buffered bufferable units (BUs) for the station device (STA) MLD”).
Cariou is silent but Kim, in the same field of endeavor of multi-link of WLAN, discloses transmitting, by the non-AP MLD, a first management frame to the AP MLD, wherein the first management frame is used to request a multi-link setup with the AP MLD, and wherein the first management frame includes a first element that comprises the setting of the QoS capability for the first access category ([0091] “the STA transmits an association request frame to the AP and the AP transmits an association response frame to the STA in response. The association request frame may include, for example, information about various capabilities, a beacon listen interval, a service set identifier (SSID), a supported rate, a supported channel, RSN, a mobility domain, a supported operating class, a traffic indication map (TIM) broadcast request, and an interworking service capability. The association response frame may include, for example, information about various capabilities, a status code, an association ID (AID), a supported rate, an enhanced distributed channel access (EDCA) parameter set, a received channel power indicator (RCPI), a received signal-to-noise indicator (RSNI), a mobility domain, a timeout interval (association comeback time), an overlapping BSS scanning parameter, a TIM broadcast response, and a QoS map”). OOSA It would be motivated to apply the teaching of Kim by using a request message/frame including QoS information to setup a link to the Non-AP MLD disclosed by Carious (which does not provide details on how to set up links between a Non-AP MLD MLD and an AP MLD) to yield predictable result of setting up a link between STA MLD and AP MLD according to MPEP 2143(D).
Therefore, it would have been obvious to one ordinary skilled in the art (OOSA) to combine Cariou and Kim for the benefit of setting up link(s) between a Non-AP MLD MLD and an AP MLD.
For claim 11, Cariou discloses a method for power save operation by a non-access point (non-AP) multi-link device (MLD), wherein a plurality of links are established between the non-AP MLD and an AP MLD ([0016] “a station device (STA) is in a power save mode” and [0025] “a multi-link traffic steering system may each link between two MLDs (e.g., AP and STA MLDs) may be established to transmit data” in view of FIGs. 1-3; note that a STA MLD is a non-AP MLD), comprising: 
setting, by the non-AP MLD, a listen interval value to a first value on all links of the plurality of links that the non-AP MLD operates ([0017] “Beacon frames are sent generally every 100 ms”): 
receiving, by the non-AP MLD, a second management frame from the AP MLD, wherein the second management frame includes information for an association ID (AID) that corresponds to the non-AP MLD, wherein the AID is assigned to the non-AP MLD regardless of the number of links in the plurality of links ([0025] “a multi-link traffic steering system may each link between two MLDs (e.g., AP and STA MLDs) may be established to transmit data. The AP MLD may send a beacon on each of the links established with the STA MLD. Each of these beacon frames may carry the same information in the corresponding TIM element. The TIM element may comprise a bitmap, where each bit inside the bitmap correspond to index associated with an AID”); and -42 -82255053US02 
receiving, by the non-AP MLD, a Beacon frame during the listen interval ([0017] “Beacon frames are sent generally every 100 ms”).
Cariou is silent but Kim, in the same field of endeavor of multi-link of WLAN, discloses transmitting, transmitting, by the non-AP MLD, a first management frame to the AP MLD, wherein the first management frame is used to request a multi-link setup with the AP MILD, and wherein the first management frame includes a first field including the listen interval value set to the first value ([0091] “the STA transmits an association request frame to the AP and the AP transmits an association response frame to the STA in response. The association request frame may include, for example, information about various capabilities, a beacon listen interval, a service set identifier (SSID), a supported rate, a supported channel, RSN, a mobility domain, a supported operating class, a traffic indication map (TIM) broadcast request, and an interworking service capability. The association response frame may include, for example, information about various capabilities, a status code, an association ID (AID), a supported rate, an enhanced distributed channel access (EDCA) parameter set, a received channel power indicator (RCPI), a received signal-to-noise indicator (RSNI), a mobility domain, a timeout interval (association comeback time), an overlapping BSS scanning parameter, a TIM broadcast response, and a QoS map”).  OOSA It would be motivated to apply the teaching of Kim by using a request message/frame including listening interval information to setup a link to the Non-AP MLD disclosed by Carious (which does not specifically disclose how to set up links between a Non-AP MLD MLD and an AP MLD) to yield predictable result of setting up a link between STA MLD and AP MLD according to MPEP 2143(D).
Therefore, it would have been obvious to one ordinary skilled in the art (OOSA) to combine Cariou and Kim for the benefit of setting links between a Non-AP MLD MLD and an AP MLD.
For claim 15, Cariou discloses a method for power save operation by a non-access point (non-AP) multi-link device (MLD), wherein a plurality of links are established between the non-AP MLD and an AP MLD ([0016] “a station device (STA) is in a power save mode” and [0025] “a multi-link traffic steering system may each link between two MLDs (e.g., AP and STA MLDs) may be established to transmit data” in view of FIGs. 1-3; note that a STA MLD is a non-AP MLD), comprising: 
setting, by the non-AP MLD, a wireless network monitor (WNM) Sleep interval value to a first value on all links of the plurality of links that the non-AP MLD operates (suggested by [0017] “Beacon frames are sent generally every 100 ms”); and 
receiving, by the non-AP MLD, a Beacon frame during the WNM Sleep interval ([0017] “Beacon frames are sent generally every 100 ms” and [0025] “a multi-link traffic steering system may each link between two MLDs (e.g., AP and STA MLDs) may be established to transmit data. The AP MLD may send a beacon on each of the links established with the STA MLD. Each of these beacon frames may carry the same information in the corresponding TIM element”).
Cariou is silent but Kim, in the same field of endeavor of multi-link of WLAN, discloses transmitting, transmitting, by the non-AP MLD, a first management frame to the AP MLD, wherein the first management frame is used to enter the WNM sleep mode, and wherein the first management frame includes a WNM Sleep Interval field including the WNM Sleep interval value set to the first value ([0091] “the STA transmits an association request frame to the AP and the AP transmits an association response frame to the STA in response. The association request frame may include, for example, information about various capabilities, a beacon listen interval, a service set identifier (SSID), a supported rate, a supported channel, RSN, a mobility domain, a supported operating class, a traffic indication map (TIM) broadcast request, and an interworking service capability. The association response frame may include, for example, information about various capabilities, a status code, an association ID (AID), a supported rate, an enhanced distributed channel access (EDCA) parameter set, a received channel power indicator (RCPI), a received signal-to-noise indicator (RSNI), a mobility domain, a timeout interval (association comeback time), an overlapping BSS scanning parameter, a TIM broadcast response, and a QoS map”).  OOSA It would be motivated to apply the teaching of Kim by using a request message/frame including listening interval information to setup a link to the Non-AP MLD disclosed by Carious (which does not specifically disclose how to set up links between a Non-AP MLD MLD and an AP MLD) to yield predictable result of setting up a link between STA MLD and AP MLD according to MPEP 2143(D).
Therefore, it would have been obvious to one ordinary skilled in the art (OOSA) to combine Cariou and Kim for the benefit of setting links between a Non-AP MLD MLD and an AP MLD.
Claims 20, 30 and 34 are rejected because they are the corresponding non-AP MILD that performs the methods of claims 1, 11 and 15 and have the same subject matter.
As to claims 2,12, 21 and 31, Cariou in view of Kim discloses claims 1, 11, 20 and 30, Kim further discloses wherein the first management frame is an Association Request frame ([0091] “the STA transmits an association request frame to the AP and the AP transmits an association response frame to the STA in response. The association request frame may include, for example, information about various capabilities, a beacon listen interval, a service set identifier (SSID), a supported rate, a supported channel, RSN, a mobility domain, a supported operating class, a traffic indication map (TIM) broadcast request, and an interworking service capability. The association response frame may include, for example, information about various capabilities, a status code, an association ID (AID), a supported rate, an enhanced distributed channel access (EDCA) parameter set, a received channel power indicator (RCPI), a received signal-to-noise indicator (RSNI), a mobility domain, a timeout interval (association comeback time), an overlapping BSS scanning parameter, a TIM broadcast response, and a QoS map”). The motivations to combine Cariou and Kim are the same as presented in the parent claims.
As to claims 3 and 22, Cariou in view of Kim discloses claims 1 and 20, Kim further discloses wherein the second management frame is an Association Response frame ([0091] “the STA transmits an association request frame to the AP and the AP transmits an association response frame to the STA in response. The association request frame may include, for example, information about various capabilities, a beacon listen interval, a service set identifier (SSID), a supported rate, a supported channel, RSN, a mobility domain, a supported operating class, a traffic indication map (TIM) broadcast request, and an interworking service capability. The association response frame may include, for example, information about various capabilities, a status code, an association ID (AID), a supported rate, an enhanced distributed channel access (EDCA) parameter set, a received channel power indicator (RCPI), a received signal-to-noise indicator (RSNI), a mobility domain, a timeout interval (association comeback time), an overlapping BSS scanning parameter, a TIM broadcast response, and a QoS map”). The motivations to combine Cariou and Kim are the same as presented in the parent claims.
As to claims 4 and 23, Cariou in view of Kim discloses claims 1 and 20, Cariou further discloses wherein the third management frame is a Beacon frame ([0017] “Beacon frames are sent generally every 100 ms, and carry a TIM element that include a partial virtual bitmap (also can be referred to as TIM bitmap), that has one bit for every associated STA (e.g., bit with the index corresponding to the AID of the STA)” and [0025] “a multi-link traffic steering system may each link between two MLDs (e.g., AP and STA MLDs) may be established to transmit data. The AP MLD may send a beacon on each of the links established with the STA MLD. Each of these beacon frames may carry the same information in the corresponding TIM element. The TIM element may comprise a bitmap, where each bit inside the bitmap correspond to index associated with an AID”). 
As to claims 5 and 24, Cariou in view of Kim discloses claims 1 and 20, Cariou further discloses setting, by the non-AP MLD, the QoS capability for a second access category to a second state on all links of the plurality of links that the non-AP MLD operates; and wherein the partial virtual bitmap and a bit in the partial virtual bitmap corresponds to the AID is set to indicate if the first and the second states are nondelivery-enabled access categories and the AP MLD has buffered BU of the first or the second access categories for the non-AP MLD ([0022]-[0024] “The TIM element in beacon frame from each of the link will provide the information whether the AP MLD has BUs that are buffered for the STA MLD or not. … a multi-link traffic steering system may facilitate that in the partial virtual bitmap of the TIM element sent on link 1 (or any other link) associated with a receiving device STA1, the bit (called here TIM bit) corresponding to the AID of STA1 is set to 1 to indicate that the access point (AP) MLLE (also can be referred as multi-link device (MLD)) has buffered bufferable units (BUs) for the station device (STA) MLD” in view of parent claims. Note that Tim bit indicates nondelivery-enabled access (and delivery-enable access). 
As to claims 6 and 25, Cariou in view of Kim discloses claims 1 and 20, Kim further discloses wherein the QoS capability is indicated in a QoS Capability element of the first management frame ([0091] “the STA transmits an association request frame to the AP and the AP transmits an association response frame to the STA in response. The association request frame may include, for example, information about various capabilities, a beacon listen interval, a service set identifier (SSID), a supported rate, a supported channel, RSN, a mobility domain, a supported operating class, a traffic indication map (TIM) broadcast request, and an interworking service capability. The association response frame may include, for example, information about various capabilities, a status code, an association ID (AID), a supported rate, an enhanced distributed channel access (EDCA) parameter set, a received channel power indicator (RCPI), a received signal-to-noise indicator (RSNI), a mobility domain, a timeout interval (association comeback time), an overlapping BSS scanning parameter, a TIM broadcast response, and a QoS map”). The motivations to combine Cariou and Kim are the same as presented in the parent claims.
As to claim 7, Cariou in view of Kim discloses claim 1, Cariou further discloses wherein the QoS capability for the first access category is 1 bit in length and set to 1 to indicate that the first access category is both trigger-enabled and delivery-enabled. ([0022]-[0024] “The TIM element in beacon frame from each of the link will provide the information whether the AP MLD has BUs that are buffered for the STA MLD or not. … a multi-link traffic steering system may facilitate that in the partial virtual bitmap of the TIM element sent on link 1 (or any other link) associated with a receiving device STA1, the bit (called here TIM bit) corresponding to the AID of STA1 is set to 1 to indicate that the access point (AP) MLLE (also can be referred as multi-link device (MLD)) has buffered bufferable units (BUs) for the station device (STA) MLD” in view of parent claims. Note that Tim bit indicates delivery-enable access (and nondelivery-enabled access).
As to claims 8 and 27, Cariou in view of Kim discloses claims 1 and 20, Kim further discloses setting, by the non-AP MLD, a QoS capability for a traffic stream parameters to a value on all links of the plurality of links that the non-AP MLD operates ([0091] “the STA transmits an association request frame to the AP and the AP transmits an association response frame to the STA in response. The association request frame may include, for example, information about various capabilities, a beacon listen interval, a service set identifier (SSID), a supported rate, a supported channel, RSN, a mobility domain, a supported operating class, a traffic indication map (TIM) broadcast request, and an interworking service capability. The association response frame may include, for example, information about various capabilities, a status code, an association ID (AID), a supported rate, an enhanced distributed channel access (EDCA) parameter set, a received channel power indicator (RCPI), a received signal-to-noise indicator (RSNI), a mobility domain, a timeout interval (association comeback time), an overlapping BSS scanning parameter, a TIM broadcast response, and a QoS map”). The motivations to combine Cariou and Kim are the same as presented in the parent claims.
As to claims 9 and 28, Cariou in view of Kim discloses claims 1 and 20, Kim further discloses setting, by the non-AP MLD, a QoS capability for a Max service period (SP) Length to a value on all links of the plurality of links that the non-AP MLD operates (a QoS capability for a Max SP was well known in the art at the time when the application was filed, Examiner takes an official notice on this statement. For example, US 20150103767 disclosed it in [0204] “if a maximum service period length field (Max SP Length field) of a QoS capability element of an association (re-association) request frame of the corresponding STA has a non-zero value, it is limited to a value indicated in the corresponding field”).
As to claims 10 and 29, Cariou in view of Kim discloses claims 1 and 20, further discloses transmitting, by the non-AP MLD, an add traffic stream (ADDTS) Request frame for an AC  to the AP MLD, wherein an automatic power save delivery (APSD) subfield and the Schedule subfield value for the plurality of links shall be set to the same value (ADDTS request frame and its relationship with APSD were well known in the art at the time when the application was filed, Examiner takes an official notice on this statement. For example, US 20150103767 disclosed it in [0205] “the STA is able to designate one or more delivery-enabled and trigger-enabled ACs by transmitting a schedule subfield set to 0 within a traffic stream (TS) information (Info) field of TSPEC (traffic specification) element in ADDTS (add traffic stream) request frame having APSD subfield set to 1 per AC to the AP. APSD configuration in TSPEC request may be prioritized over static u-APSD configuration delivered within the QoS capability element”).
As to claims 13 and 32, Cariou in view of Kim discloses claims 11 and 30, Kim further discloses wherein the first field indicates how often the non-AP MLD in power save mode wakes to listen to Beacon frames ([0091] “The association request frame may include, for example, information about various capabilities, a beacon listen interval, …” or [0203] “An example of the control frame may include a request to send (RTS), a clear to send (CTS), a power save-poll (PS-poll), BlockACKReq, BlockAck, a null data packet (NDP) announcement, and a trigger frame. For example, the PPDU of FIG. 18 may be used for a management frame. An example of the management frame may include a beacon frame, a (re-)association request frame, a (re-)association response frame, a probe request frame, and a probe response frame”). The motivations to combine Cariou and Kim are the same as presented in the parent claims.
As to claims 14,18, 33 and 37, Cariou in view of Kim discloses claims 13, 15, 33 and 34, Kim further discloses wherein the Beacon frames may be on any of the plurality of links (suggested by [0086] “when the STA transmits a probe request frame via channel 1 and receives a probe response frame via channel 1, the STA may store BSS-related information included in the received probe response frame, may move to the next channel (e.g., channel 2), and may perform scanning (e.g., transmits a probe request and receives a probe response via channel 2) by the same method”). The motivations to combine Cariou and Kim are the same as presented in the parent claims.
As to claims 16 and 35, Cariou in view of Kim discloses claims 15 and 34, Kim further discloses wherein the first management frame is a WNM Sleep Mode Request frame ([0091] “The association request frame may include, for example, information about various capabilities, a beacon listen interval, …”; note that the association request frame may include only a beacon listen interval, which is a sleep interval, is a WNM request frame). The motivations to combine Cariou and Kim are the same as presented in the parent claims.
As to claims 17 and 36, Cariou in view of Kim discloses claims 15 and 34, Kim further discloses wherein a WNAI Sleep Interval field indicates how often the non-AP MLD in VNM sleep mode wakes to listen to Beacon frames ([0091] “The association request frame may include, for example, information about various capabilities, a beacon listen interval, …”; note that the association request frame may include only a beacon listen interval, which is a sleep interval, is a WNM request frame). The motivations to combine Cariou and Kim are the same as presented in the parent claims.
As to claims 19 and 38, Cariou in view of Kim discloses claims 15 and 34, Cariou further discloses, Kim further discloses wherein the first management frame includes only one NMM Sleep Interval field ([0091] “The association request frame may include, for example, information about various capabilities, a beacon listen interval, …”; note that the association request frame is the first management frame which may include only a beacon listen interval, which is a sleep interval, is a WNM request frame as a design choice/incentives according MPEP 2143(F)). The motivations to combine Cariou and Kim are the same as presented in the parent claims..
As to claim 26, Cariou in view of Kim discloses claim 20, Cariou further discloses wherein the QoS capability for the first access category is 1 bit in length and set to 1 to indicate that the first access category is both trigger-enabled and delivery-enabled. ([0022]-[0024] “The TIM element in beacon frame from each of the link will provide the information whether the AP MLD has BUs that are buffered for the STA MLD or not. … a multi-link traffic steering system may facilitate that in the partial virtual bitmap of the TIM element sent on link 1 (or any other link) associated with a receiving device STA1, the bit (called here TIM bit) corresponding to the AID of STA1 is set to 1 to indicate that the access point (AP) MLLE (also can be referred as multi-link device (MLD)) has buffered bufferable units (BUs) for the station device (STA) MLD” in view of parent claims. Note that Tim bit indicates delivery-enable access (and nondelivery-enabled access).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665. The examiner can normally be reached M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANYE WU/           Primary Examiner, Art Unit 2462